EXHIBIT 10.3
SECURITY AGREEMENT

     
 
  Date: August 26, 2008

DEBTOR: WSI Industries, Inc., a Minnesota corporation
Address: 213 Chelsea Road, Monticello, MN 55362
Federal Tax I.D. No. 41-0691697
State Charter No. K-680
SECURED PARTY: M&I Marshall & Ilsley Bank
Address: 11455 Viking Drive, Eden Prairie MN 55344
1. OBLIGATIONS SECURED. This Agreement secures the following (called the
“Obligations”):

    All debts, liabilities and obligations of every type and description which
the Debtor may now or at any time owe to the Secured Party, including but not
limited to all principal, interest, and other charges, fees, expenses and
amounts, and all notes, guaranties, agreements, and other writings in favor of
the Secured Party, whether now existing or hereafter arising, direct or
indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, independent, joint, several, or joint and several.

2. SECURITY INTEREST. To secure the payment and performance of the Obligations,
the Debtor grants the Secured Party a security interest (the “Security
Interest”) in, and assigns to the Secured Party, the following property (called
the “Collateral”):

    All inventory of the Debtor, and all returns of such inventory, and all
warehouse receipts, bills of lading and other documents of title covering such
inventory, whether now existing or hereafter arising, whether now owned or
hereafter acquired;       All equipment of the Debtor, together with all
accessions, accessories, attachments, fittings, increases, parts, repairs,
returns, renewals and substitutions of all or any part thereof, and all
warehouse receipts, bills of lading and other documents covering such equipment,
whether now existing or hereafter arising, whether now owned or hereafter
acquired;       All accounts (including but not limited to all
health-care-insurance receivables), instruments, chattel paper, investment
property, letter of credit rights, letters of credit, other rights to payment,
documents, deposit accounts, money, patents, patent applications, trademarks,
trademark applications, copyrights, copyright applications, trade names, other
names, software, payment intangibles, and other general intangibles of the
Debtor, together with all good will related to the foregoing property and all
rights, liens, security interests and other interests which the Debtor may at
any time have by law or agreement against any account debtor, issuer or obligor
obligated to make any such payment or against any of the property of such
account debtor, issuer, or

 



--------------------------------------------------------------------------------



 



  obligor, and all supporting obligations relating to the foregoing, whether now
existing or hereafter arising, whether now owned or hereafter acquired;      
All other assets of the Debtor, not described above; and       All products and
proceeds of the foregoing property, including without limitation all accounts,
instruments, chattel paper, investment property, letter of credit rights,
letters of credit, other rights to payment, documents, deposit accounts, money,
insurance proceeds and general intangibles related to the foregoing property,
and all refunds of insurance premiums due or to become due under all insurance
policies covering the foregoing property.

3. REPRESENTATIONS, WARRANTIES AND AGREEMENTS. The Debtor represents and
warrants to the Secured Party and agrees as follows:

  a.        The Debtor is a Minnesota corporation and the address of the
Debtor’s chief executive office is shown at the beginning of this Agreement. The
Debtor has not used any trade name, assumed name, or other name except the
Debtor’s name stated above and its former names “Washington Scientific
Industries, Inc.,” “Taurus Numeric Tool, Inc.,” “Bowman Tool & Machining, Inc.,”
“WSI South, Inc.,” “Washington Scientific Industries of CA, Inc.,” and “Advanced
Custom Molders, Inc.” The Debtor shall not change its state of organization
without the Secured Party’s prior written consent. The Debtor shall give the
Secured Party prior written notice of any change in such address or the Debtor’s
name or if the Debtor uses any other name. The Debtor has authority to execute
and perform this Agreement. The Debtor’s federal tax identification number is
shown above.     b.        If any Collateral is or will become a fixture, the
record owner of the real estate is: Debtor and the legal description of the real
estate is: See Attached Exhibit A.     c.        Except as set forth in any
existing or future agreement executed by the Secured Party: the Debtor is the
owner of the Collateral, or will be the owner of the Collateral hereafter
acquired, free of all security interests, liens and encumbrances other than the
Security Interest and any other security interest of the Secured Party; the
Debtor shall not permit any security interest, lien or encumbrance, other than
the Security Interest and any other security interest of the Secured Party, to
attach to any Collateral without the prior written consent of the Secured Party;
the Debtor shall defend the Collateral against the claims and demands of all
persons and entities other than the Secured Party, and shall promptly pay all
taxes, assessments and other government charges upon or against the Debtor, any
Collateral and the Security Interest; and no financing statement covering any
Collateral is on file in any public office. If any Collateral is or will become
a fixture the Debtor, at the request of the Secured Party, shall furnish the
Secured Party with a statement or statements executed by all persons and
entities who have or claim an interest in the real estate, in a form acceptable
to the Secured Party, which statement or statements shall provide that such
persons and entities consent to the Security Interest.

-2-



--------------------------------------------------------------------------------



 



  d.        The Debtor shall not sell or otherwise dispose of any Collateral or
any interest therein without the prior written consent of the Secured Party,
which consent shall not be unreasonably withheld, except that, until the
occurrence of an Event of Default or the revocation by the Secured Party of the
Debtor’s right to do so, the Debtor may sell or lease any Collateral
constituting inventory in the ordinary course of business at prices constituting
the fair market value thereof. For purposes of this Agreement, a transfer in
partial or total satisfaction of a debt, obligation or liability shall not
constitute a sale or lease in the ordinary course of business.    
e.        Each account, instrument, investment property, chattel paper,
letter-of-credit right, letter of credit, other right to payment, document, and
general intangible constituting Collateral is, or will be when acquired, the
valid, genuine and legally enforceable obligation of the account debtor or other
issuer or obligor named therein or in the Debtor’s records pertaining thereto as
being obligated to pay such obligation, subject to no defense, setoff or
counterclaim. The Debtor shall not, without the prior written consent of the
Secured Party, agree to any material modification or amendment of any such
obligation or agree to any subordination or cancellation of any such obligation.
    f.        Other than inventory in transit and motor vehicles in use, all
tangible Collateral shall be located at the Debtor’s address stated above and no
such Collateral shall be located at any other address without the prior written
consent of the Secured Party.     g.        The Debtor shall: (i) keep all
tangible Collateral in good condition and repair, normal depreciation excepted;
(ii) from time to time replace any worn, broken or defective parts thereof;
(iii) promptly notify the Secured Party of any loss of or material damage to any
Collateral or of any adverse change in the prospect of payment of any account,
instrument, chattel paper, letter of credit other right to payment or general
intangible constituting Collateral; (iv) not permit any Collateral to be used or
kept for any unlawful purpose or in violation of any federal, state or local
law; (v) keep all tangible Collateral insured in such amounts, against such
risks and in such companies as shall be acceptable to the Secured Party, with
lender loss payable clauses in favor of the Secured Party to the extent of its
interest in form acceptable to the Secured Party (including without limitation a
provision for at least 30 days prior written notice to the Secured Party of any
cancellation or modification of such insurance), and deliver policies or
certificates of such insurance to the Secured Party; (vi) at the Debtor’s chief
executive office, keep accurate and complete records pertaining to the
Collateral and the Debtor’s financial condition, business and property, and
Provide the Secured Party such periodic reports concerning the Collateral and
the Debtor’s financial condition, business and property as the Secured Party may
from time to time request; (vii) at all reasonable times permit the Secured
Party and its representatives to examine and inspect any Collateral, and to
examine, inspect and copy the Debtor’s records pertaining to the Collateral and
the Debtor’s financial condition, business and property; and (viii) at the
Secured Party’s request, promptly execute, endorse and deliver such financing
statements and other instruments, documents, control agreements, chattel paper
and

-3-



--------------------------------------------------------------------------------



 



writings and take such other actions deemed by the Secured Party to be necessary
or desirable to establish, protect, perfect or enforce the Security Interest and
the rights of the Secured Party under this Agreement and applicable law, and pay
all costs of filing financing statements and other writings in all public
offices where filing is deemed by the Secured Party to be necessary or
desirable.
h.        The Debtor authorizes the Secured Party to file all of the Secured
Party’s financing statements and amendments to financing statement, and all
terminations of the filings of other secured parties, all with respect to the
Collateral, in such form and substance as the Secured Party, in its sole
discretion, may determine.
4. COLLECTION RIGHTS. At any time after an Event of Default, the Secured Party
may, and at the request of the Secured Party the Debtor shall, promptly notify
any account debtor, issuer or obligor of an account, instrument, investment
property, chattel paper, letter-of-credit right, letter of credit, other right
to payment or general intangible constituting Collateral that the same has been
assigned to the Secured Party and direct such account debtor, issuer or obligor
to make all future payments to the Secured Party. In addition, at the request of
the Secured Party, the Debtor shall deposit in a collateral account designated
by the Secured Party all proceeds constituting Collateral, in their original
form received (with any necessary endorsement), within one business day after
receipt of such proceeds by the Debtor. Until the Debtor makes each such
deposit, the Debtor will hold all such proceeds separately in trust for the
Secured Party for deposit in such collateral account, and will not commingle any
such proceeds with any other property. The Debtor shall have no right to
withdraw any funds from such collateral account, and the Debtor shall have no
control over such collateral account. Such collateral account and all funds at
any time therein shall constitute Collateral under this Agreement. Before or
upon final collection of any funds in such collateral account, the Secured
Party, at its discretion, may release any such funds to the Debtor or any
account of the Debtor or apply any such funds to the Obligations whether or not
then due. Any release of funds to the Debtor or any account of the Debtor shall
not prevent the Secured Party from subsequently applying any funds to the
Obligations. All items credited to such collateral account and subsequently
returned and all other costs, fees and charges of the Secured Party in
connection with such collateral account may be charged by the Secured Party to
any account of the Debtor, and the Debtor shall pay the Secured Party all such
amounts on demand.
5. LIMITED POWER OF ATTORNEY. If the Debtor at any time fails to perform or
observe any agreement herein, the Secured Party, in the name and on behalf of
the Debtor or, at its option, in its own name, may perform or observe such
agreement and take any action which the Secured Party may deem necessary or
desirable to cure or correct such failure. The Debtor irrevocably authorizes
Secured Party and grants the Secured Party a limited power of attorney in the
name and on behalf of the Debtor or, at its option, in its own name, to collect,
receive, receipt for, create, prepare, complete, execute, endorse, deliver and
file any and all financing statements, control agreements, insurance
applications, remittances, instruments, documents, chattel paper and other
writings, to grant any extension to, compromise, settle, waive, notify, amend,
adjust, change and release any obligation of any account debtor, issuer,
obligor, insurer or other person or entity pertaining to any Collateral, to
demand terminations

-4-



--------------------------------------------------------------------------------



 



of other security interests in any of the Collateral and to take any other
action deemed by the Secured Party to be necessary or desirable to establish,
perfect, protect or enforce the Security Interest. All of the Secured Party’s
advances, fees, charges, costs and expenses, including but not limited to audit
fees and expenses and reasonable attorneys’ fees and legal expenses, in
connection with the Obligations and in the protection and exercise of any rights
or remedies hereunder, together with interest thereon at the highest rate then
applicable to any of the Obligations, shall be secured hereunder and shall be
paid by the Debtor to the Secured Party on demand.
6. EVENTS OF DEFAULT. The occurrence of any of the following events shall
constitute an “Event of Default”: (a) any breach or default in the payment or
performance of any of the Obligations; or (b) any breach or default under the
terms of this Agreement or any other note, obligation, mortgage, deed of trust,
assignment, guaranty, other agreement, or other writing heretofore, herewith or
hereafter existing to which the Debtor or any maker, endorser, guarantor or
surety of any of the Obligations or any other person or entity providing
security for any of the Obligations or for any guaranty of any of the
Obligations is a party; or (c) the insolvency, dissolution, liquidation, merger
or consolidation of the Debtor or any such maker, endorser, guarantor, surety or
other person or entity; or (d) any appointment of a receiver, trustee or similar
officer of any property of the Debtor or any such maker, endorser, guarantor,
surety or other person or entity; or (e) any assignment for the benefit of
creditors of the Debtor or any such maker, endorser, guarantor, surety or other
person or entity; or (f) any commencement of any proceeding under any
bankruptcy, insolvency, receivership, dissolution, liquidation or similar law by
or against the Debtor or any such maker, endorser, guarantor, surety or other
person or entity; or (g) the sale, lease or other disposition (whether in one or
more transactions) to one or more persons or entities of all or a substantial
part of the assets of the Debtor or any such maker, endorser, guarantor, surety
or other person or entity; or (h) the Debtor or any such maker, endorser,
guarantor, surety or other person or entity takes any action to go out of
business, or to revoke or terminate any agreement, liability or security in
favor of the Secured Party; or (i) the entry of any judgment or other order for
the payment of money in the amount of $50,000.00 or more against the Debtor or
any such maker, endorser, guarantor, surety or any other person or entity, and
the continuance of such judgment, or order unsatisfied and in effect for any
period of 60 consecutive days without a stay of execution; or j) the issuance or
levy of any writ, warrant, attachment, garnishment, execution or other process
against any property of the Debtor or any such maker, endorser, guarantor,
surety or any other person or entity; or (k) the attachment of any tax lien to
any property of the Debtor or any such maker, endorser, guarantor, surety or
other person or entity; or (1) any statement, representation or warranty made by
the Debtor or any such maker, endorser, guarantor, surety or other person or
entity (or any representative of the Debtor or any such maker, endorser,
guarantor, surety or other person or entity) to the Secured Party at any time
shall be incorrect or misleading in any material respect when made; or (m) there
is a material adverse change in the condition (financial or otherwise), business
or property of the Debtor or any such maker, endorser, guarantor, surety or
other person or entity; or (n) the Secured Party shall in good faith believe
that the prospect for due and punctual payment or performance of any of the
Obligations, this Agreement or any other note, obligation, mortgage, deed of
trust, assignment, guaranty, or other agreement

-5-



--------------------------------------------------------------------------------



 



heretofore, herewith or hereafter given to or acquired by the Secured Party in
connection with any of the Obligations is impaired.
     7. REMEDIES. Upon the commencement of any proceeding under any bankruptcy
law by or against the Debtor or any such maker, endorser, guarantor, surety or
other person or entity, all Obligations automatically shall become immediately
due and payable in full, without declaration, presentment, or other notice or
demand, all of which are hereby waived by the Debtor. In addition, upon the
occurrence of any Event of Default and at any time thereafter, the Secured Party
may exercise any one or more of the following rights and remedies: (a) declare
all Obligations to be immediately due and payable in full, and the same shall
thereupon be immediately due and payable in full, without presentment or other
notice or demand, all of which are hereby waived by the Debtor; (b) require the
Debtor to assemble all or any part of the Collateral and make it available to
the Secured Party at a place to be designated by the Secured Party which is
reasonably convenient to both parties; (c) exercise and enforce any and all
rights and remedies available upon default under this Agreement, the Minnesota
Uniform Commercial Code, as amended from time to time (the “UCC”), and any other
applicable agreements and laws. If notice to the Debtor of any intended
disposition of Collateral or other action is required, such notice shall be
deemed reasonably and properly given if mailed by regular or certified mail,
postage prepaid, to the Debtor at the address stated at the beginning of this
Agreement or at the most recent address shown in the Secured Party’s records, at
least 10 days prior to the action described in such notice. The Debtor consents
to the personal jurisdiction of the state and federal courts located in the
State of Minnesota in connection with any controversy related to this Agreement,
the Collateral, the Security Interest or any of the Obligations, waives any
argument that venue in such forums is not convenient, and agrees that any
litigation initiated by the Debtor against the Secured Party in connection with
this Agreement, the Collateral, the Security Interest or any of the Obligations
shall be venued in either the District Court of Hennepin County, Minnesota or
the United States District Court, District of Minnesota, Fourth Division.
8. MISCELLANEOUS. All terms in this Agreement that are defined in the UCC shall
have the meanings set forth in the UCC, and such meanings shall automatically
change at the time that any amendment to the UCC, which changes such meanings,
shall become effective. A carbon, photographic or other reproduction of this
Agreement is sufficient as a financing statement. No provision of this Agreement
can be waived, modified, amended, abridged, supplemented, terminated or
discharged and the Security Interest cannot be released or terminated, except by
a writing duly executed by the Secured Party. A waiver shall be effective only
in the specific instance and for the specific purpose given. No delay or failure
to act shall preclude the exercise or enforcement of any of the Secured Party’s
rights or remedies. All rights and remedies of the Secured Party shall be
cumulative and may be exercised singularly, concurrently or successively at the
Secured Party’s option, and the exercise or enforcement of any one such right or
remedy shall not be a condition to or bar the exercise or enforcement of any
other. No notice or other communication by the Debtor to the Secured Party,
which relates to any of the Obligations, the Security Interest or the
Collateral, shall be effective until it is received by the Secured Party at the
Secured Party’s address above. This Agreement shall bind and benefit the Debtor
and the Secured Party and their respective heirs, representatives, successors
and assigns and shall take effect when executed by the Debtor and

-6-



--------------------------------------------------------------------------------



 



delivered to the Secured Party, and the Debtor waives notice of the Secured
Party’s acceptance hereof. If any provision or application of this Agreement is
held unlawful or unenforceable in any respect, such illegality or
unenforceability shall not affect other provisions or applications which can be
given effect, and this Agreement shall be construed as if the unlawful or
unenforceable provision or application had never been contained herein or
prescribed hereby. All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement and the creation, payment and performance of the Obligations. This
Agreement and the rights and duties of the parties shall be governed by and
construed in accordance with the internal laws of the State of Minnesota
(excluding conflict of law rules).
THE DEBTOR REPRESENTS AND WARRANTS TO THE SECURED PARTY AND AGREES THAT THE
DEBTOR HAS READ ALL OF THIS AGREEMENT AND UNDERSTANDS ALL OF THE PROVISIONS OF
THIS AGREEMENT.

                  WSI INDUSTRIES, INC., a Minnesota corporation    
 
           
 
  By:   /s/ Paul D. Sheely    
 
     
 
     Paul D. Sheely    
 
           
 
  Its:   Vice President/Chief Financial Officer    
 
           

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
Lot 1, Block 1, Remmele Addition, Wright County, Minnesota.

-8-